ICJ_003_AdmissionUN_UNGA_NA_1948-05-28_ADV_01_NA_01_FR.txt. OPINION INDIVIDUELLE DE M. ALVAREZ

I.

Je ne suis pas d’accord avec la Cour sur la méthode qu'elle a
suivie pour arriver à émettre Vavis qui lui a été demandé par
l’Assemblée générale des Nations unies.

La Cour a déduit de l’énoncé des conditions mises par l’article 4,
alinéa 1, de la Charte à l'admission d’un État comme Membre des
Nations unies que rien d’autre ne pouvait être allégué pour justifier
un vote négatif. Cette question ne peut être résolue par la pure
exégèse des textes ni par l'examen des travaux préparatoires ; il
faut adopter une autre méthode en ayant recours surtout aux grands
principes du droit international nouveau.

Après le dernier grand cataclysme social, il s’est produit dans la
vie des nations plus de changements que dans un siècle en période
normale. D'autre part, cette vie évolue de façon vertigineuse ; les
rapports entre États sont de plus en plus complexes et variables.
Le droit des gens traverse une crise profonde dans ses éléments
fondamentaux, ce qui rend nécessaire sa reconstruction. Un droit
international nouveau se développe, qui comprend non seulement
ladite reconstruction mais aussi les aspects actuels des matières
anciennes, ainsi que des matières entièrement nouvelles,

Depuis longtemps, j'ai insisté sur le rôle que doit jouer la Cour
dans le renouvellement et le développement du droit international.
Un fait tout récent est venu appuyer mon opinion. L'Assemblée
générale des Nations unies, en effet, dans sa Résolution 171 du
14 novembre 1947 a déclaré qu'il est de la plus haute importance,
d'une part, que l'interprétation de la Charte repose sur des prin-
cipes consacrés du droit international et, d'autre part, qu'il soit le
plus largement fait appel à la Cour pour le développement progressif
de ce droit, tant à l’occasion de litiges entre États qu’en matière
d'interprétation constitutionnelle ou de questions de caractère
général qui prêtent à des doutes.

J'estime qu’à cet égard la Cour a pleine Hberté pour donner
passage à l’esprit nouveau qui progresse au contact des conditions
nouvelles de la vie internationale: au renouvellement de cette
vie doit correspondre un renouvellement du droit des gens.

Pour ce qui concerne l'interprétation des textes légaux, il faut
remarquer que si les travaux préparatoires ont, dans certains
cas, une grande importance, généralement il n’en est pas ainsi.
Le motif réside dans le fait que les délégués, en discutant un
sujet, émettent les opinions les plus diverses sur des matières

14
68 OPINION INDIVIDUELLE DE M. ALVAREZ

données et souvent sans une connaissance suffisante de celles-ci ;
parfois même, ils changent d'opinion, sans le dire expressément.
Les travaux préparatoires de la constitution de l’O. N. U. ont
peu de valeur. Outre les considérations précédentes, il faut insister
sur le fait qu’une institution, une fois créée, acquiert une vie
propre indépendante des éléments qui lui ont donné naissance
et qu'elle doit se développer conformément non pas à l'opinion
de ceux-ci, mais aux exigences de la vie internationale.

II.

La question posée à la Cour concernant l’admission de nouveaux
Etats dans l’Organisation des Nations unies, il convient d’avoir
présents a Pesprit le caractére de la communauté internationale
et la place qu’y occupe cette Organisation.

Par suite du rapprochement croissant des Etats, qui a produit
leur interdépendance de plus en plus grande, l'ancienne commu-
nauté des nations s’est transformée en une véritable société inter-
nationale, bien que ne possédant ni pouvoir exécutif, ni pouvoir
législatif, ni pouvoir judiciaire, lesquels sont des caractéristiques
de la société civile mais pas de la société internationale. Cette
société comprend tous les Etats du monde, sans que soit néces-
saire un consentement de leur part ou de celle des autres Etats ;
elle a des buts et des intérêts propres ; les Etats n’y sont plus
souverains absolus mais interdépendants ; ils ont non seulement
des droits mais aussi des devoirs entre eux ainsi qu’envers ladite
société ; enfin, celle-ci est organisée et elle est régie de plus en
plus par un droit d’un caractére tout autre que celui du droit
traditionnel.

Ce qui précède indique la place qu’occupe l'Organisation des
Nations unies dans la société internationale universelle. La création
de la Société des Nations a été un grand effort pour organiser
cette société, notamment au point de vue du maintien de la paix.
L’actuelle Organisation des Nations unies, destinée à la remplacer
et qui se propose les mémes buts, n’est donc qu’une institution
a l’intérieur de ladite société internationale universelle.

Les objectifs de cette Organisation ne sont pas limités à
plusieurs États ou à un grand nombre d’entre eux, mais ont un
caractère universel ; ils se réfèrent au maintien de la paix et au
développement de la coopération parmi tous les Etats du monde ;
pour s’en convaincre, il suffit de lire le Préambule et le chapitre
premier de la Charte.

Mais pour faire partie de cette Organisation, il est nécessaire
que les États fassent une demande d'admission, qu’ils réunissent
certaines conditions et que l'Organisation les admette, Les États
qui ne sont pas encore Membres de cette Organisation n’ont pas
les droits et les devoirs qu’elle a établis, mais ils ont ceux qui
s'imposent à eux comme membres de la société universelle des

15
69 OPINION INDIVIDUELLE DE M. ALVAREZ

nations. En outre, ces États peuvent entrer en rapports de toute
nature avec ceux faisant partie de l'Organisation des Nations
unies, et ces rapports sont régis par le droit international.

TI.

Avant de donner l’avis qui lui a été demandé par l’Assemblée
générale des Nations unies, la Cour a dû prendre parti sur le
caractère jur.dique ou politique de la question posée.

La distinction traditionnelle entre le juridique et le politique,
ainsi que celle entre le domaine du droit ec celui de la politique, se
trouvent aujourd’hui profondément modifiées. On considérait
comme juridiques les matières soumises à des préceptes de droit
et comme politiques celles laissées à la libre appréciation des États.

Les rapports entre États sont devenus multiples et complexes ;
de ce fait, ils présentent divers aspects à la fois: juridique, poli-
tique, économique, social, etc.; il n’y a donc plus de matières
strictement juridiques. En outre, bien des questions considérées
comme essentiellement juridiques, telle l'interprétation d’un traité,
peuvent, dans certains cas, revêtir un caractère surtout politique,
notamment s’il s’agit d’un traité de paix. Et nombre de matières
revêtent un double caractère : juridique et politique, principale-
ment celles qui ont trait à l’organisation internationale.

Une nouvelle conception du droit en général, et notamment du
droit des gens, se manifeste aussi. A la conception traditionnelle
du droit de caractere strictement juridique et individualiste, se
substitue progressivement la suivante : d’abord le droit des gens
n’est pas strictement juridique ; il est aussi politique, économique,
social et psychologique ; de ce fait, tous les éléments fondamentaux
du droit traditionnel individualiste se trouvent profondément
modifiés, ce qui rend nécessaire leur reconstruction. Ensuite, le
droit des gens de caractère strictement individualiste fait place
de plus en plus à celui qu’on peut appeler le droit d’interdépendance
sociale. Celui-ci est issu non de la spéculation mais des réalités de
la vie internationale, ainsi que de la conscience juridique des
peuples. La Cour est l’organe le plus autorisé pour exprimer cette
conscience juridique, laquelle se manifeste également dans certains
traités, dans les dispositions législatives nationales les plus récentes,
ainsi que dans certaines résolutions des associations vouées à
l'étude du droit des gens.

Ce droit d'interdépendance sociale présente diverses caracté-
ristiques dont voici les principales : 4) il ne s’attache pas seulement
à délimiter les droits des Etats mais surtout à les harmoniser ;
b) il prend en considératicn dans chaque matière tous les aspects
qu'elle présente ; c) il tient largement compte de l'intérêt général ;
d) il met en relief la uotion des devoirs des Etats non seulement
entre eux mais envers la société internationale ; ¢) il condamne
l’« abus du droit »; f) il se plie aux nécessités de la vie des peuples

16
70 OPINION INDIVIDUELLE DE M. ALVAREZ

et évolue avec elle ; de ce fait, il s’harmonise avec la politique >
g) aux facultés que ‘confère le droit strictement juridique il ajoute
celle qu’ont les Etats de faire partie de l’organisation internatio-
nale qui s'établit.

Loin donc de s’opposer, comme autrefois, le droit et la politique
sont aujourd’hui en relations étroites. Celle-ci n’est pas toujours
la politique égoïste et abusive des États ; il y a aussi une politique
collective ou individuelle inspirée de l'intérêt général. Cette poli-
tique exerce actuellement une influence profonde sur le droit des
gens, soit en le confirmant, soit en le vivifiant, soit même en le
contrariant quand il apparaît désuet. Elle est aussi un des éléments
qui régissent les rapports entre États quand il n'existe pas de
préceptes juridiques.

Tl est, cependant, toujours nécessaire de faire la distinction
entre le juridique et le politique, notamment au point de vue de
la compétence de la Cour.

La Charte des Nations unies a fait de ce tribunal un de ses
organes (art. 7), et l’article 92 établit qu’il est son principal organe
judiciaire. Le Statut de la Cour actuelle, comme celui de la précé-
dente, indique que sa mission est de connaître des affaires juri-
diques et pas des affaires politiques. Les avis consultatifs qui lui
sont demandés doivent aussi porter sur des questions juridiques
(articles 36, n° 3, et 96 de la Charte ; article 65 du Statut de la
Cour).

Quand une question est soumise à la Cour, celle-ci doit donc
décider si l'élément qui y prévaut est juridique et si, en conséquence,
elle doit examiner ladite question, ou si c’est l’élément politique
qui l'emporte, et alors elle doit se déclarer incompétente.

Dans les matières qu’elle a à examiner, la Cour doit, cependant,
prendre en considération tous les aspects qu’elles présentent, y
compris l'aspect politique, quand ils sont étroitement liés au juri-
dique. Ce serait une erreur manifeste de vouloir confiner ce tribunalà
Vexamen des questions sous leur seul aspect juridique, en excluant
les autres ; ce serait contredire aux réalités de la vie internationale.

D'après ce qui vient d’être dit, l'interprétation de la Charte
constitutionnelle ne peut pas se faire avec un critère strictement
juridique ; il faut en employer un autre plus large et faire place, si
c'est nécessaire, à des considérations politiques.

La Cour a décidé que la question sur laquelle l'avis consultatif
lui a été demandé est juridique parce qu’il s’agit de l’interprétation
de la Charte des Nations unies, laquelle est un traité.

En réalité, cette question est juridique et politique à la fois, mais
le juridique y prévaut non pas tant parce qu'il s’agit de l’interpré-
tation de la Charte que parce qu'il s’agit de déterminer le droit
qu'ont les Etats à devenir Membres de l'Organisation des Nations

17
72 OPINION INDIVIDUELLE DE M. ALVAREZ

unies s’ils remplissent les conditions exigées par son statut, La
matière est, en même temps, politique parce que ce sont les Etats
composant le Conseil de Sécurité et ceux faisant partie de
l’Assemblée générale qui apprécient si ces conditions sont ou non
remplies par le demandeur.

IV.

Pour ce qui concerne les conditions nécessaires que doit remplir
tout Etat désirant être admis dans l'Organisation des Nations unies,
elles sont celles indiquées dans l’article 4, alinéa 1, de la Charte.
Ces conditions ont un caractère limitatif, car ce sont les seules
qu’elle mentionne ; si on avait voulu en exiger d’autres, elle l'aurait
dit expressément.

D'autre part, étant donné la nature de la société internationale
mondiale, les buts de l'Organisation des Nations unies et sa voca-
tion à l’universalité, on doit considérer que tous les États qui rem-
plissent les conditions exigées par l’article 4 de la Charte ont un
droit à devenir Membres de cette Organisation. L’exercice de ce
droit ne peut pas être entravé par l'exigence d’autres conditions non
expressément prévues par la Charte, par le droit des gens ou par une
convention, ni pour des motifs d’ordre politique.

Cependant, il faut apprécier dans chaque cas si les conditions
d’admission indiquées dans la Charte sont remplies. Les entités qui
peuvent faire cette appréciation sont les Etats composant le Conseil
de Sécurité et les membres de l’Assemblée générale. Ils devraient
s'inspirer uniquement de considérations de justice et de la bonne
foi, c'est-à-dire se borner à examiner si le demandeur réunit les
conditions exigées dans l’article 4, alinéa 1. Mais, en fait, ces Etats
s’inspirent surtout de leur propre politique et, en conséquence,
sinon directement du moins indirectement, ils exigent parfois de
l'État demandeur d’autres conditions que celles prévues dans ledit
article 4, en votant contre l'admission si ces conditions ne sont pas
remplies. C’est là un «abus du droit » que la Cour doit condamner ;
mais actuellement il n’a pas d’autre sanction que la réprobation de
l'opinion publique.

Toutefois, il peut se présenter des cas où l’admission d’un État
est susceptible d'apporter un trouble dans la situation internatio-
nale, ou tout au moins dans Vorganisation internationale, par
exemple, si cette admission doit donner une influence très grande à
certains groupes d’Etats ou produire de profondes divergences entre
eux. Par suite, même si les conditions d’admission sont remplies
par l'État demandeur, on pourra refuser de l’admettre. Dans de
pareils cas, la question n’est plus juridique ; elle devient politique
et doit être considérée comme telle. Si ce cas concret se présente.
devant la Cour, celle-ci doit se déclarer incompétente.

18
72 OPINION INDIVIDUELLE DE M. ALVAREZ

La prétention d'un Membre de l'Organisation des Nations unies,
qui reconnaît que les conditions de l’article 4 de la Charte sont
remplies par l’État demandeur, de subordonner son vote affirmatif
à la condition que, en même temps que celui-ci, d’autres États
soient également admis, est un procédé contraire à la lettre
.t à l'esprit de la Charte. Cependant, une telle exigence peut
être justifiée exceptionnellement, par exemple dans le cas de la
demande d'admission de deux ou plusieurs Etats nés simulta-
nément par suite de la disparition de l’État ou de la colonie dont
ils faisaient partie. Il est naturel alors que leurs admissions soient
prises en considération en même temps.

V.

En raison de tout ce qui précède, j'estime que les réponses
suivantes s'imposent pour les questions concrètes contenues dans
la demande d'avis consultatif adressée à la Cour:

1° Aucun État n’est juridiquement fondé à faire dépendre son
consentement à l'admission d’un nouveau Membre dans l'Orga-
nisation des Nations unies de conditions non expressément prévues
dans l’article 4, alinéa 1, de la Charte.

2° Un État ne peut pas, alors qu'il reconnaît que les conditions
exigées par l’article 4, alinéa 1, de la Charte sont remplies par
l'État demandeur, subordonner son vote affirmatif à la condition
que, en même temps que celui-ci, d’autres États soient également
admis comme Membres des Nations unies. Toutefois, dans des
cas exceptionnels, une telle exigence peut être justifiée.

Aux conclusions précédentes, il y a lieu d'ajouter la suivante,
qui en découle :

S'il y a plusieurs demandes d’admission simultanées, chacune
d'elles doit être examinée séparément, sauf dans des cas excep-
tionnels : il n’y a aucun motif pour qu'on leur donne un caractère
de corrélation que la Charte ne prévoit pas.

L'exposé qui précède montre clairement l'importance de la
nouvelle méthode indiquée plus haut, ainsi que du rôle que la
Cour est appelée à jouer dans le développement de la vie inter-
nationale et du droit des gens. A la suite de la Résolution 171
du 14 novembre 1947 de l’Assemblée générale des Nations unies,
cette méthode et ce rôle sortent du terrain scientifique pour
entrer dans la pratique.

(Signé) ALVAREZ.

19
